          Case 1:17-cv-10519-NMG Document 46 Filed 11/23/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


 CYNTHIA L. MERLINI,

                 Plaintiff,                             Civ. A. No. 1:17-cv-10519-NMG

          vs.

 CANADA,

                 Defendant


                                        JOINT STATEMENT

         The parties jointly submit the following statement pursuant to Local Rule 16.1(d).



1.       Joint Discovery and Motion Plan.

         The parties have been diligently exchanging information and preparing for mediation.

The parties jointly submit the following schedule, which sets an outside date of March 26, 2021

for the parties to report the case settled or not settled.

 Event                              Deadline after parties’ report    “No later than” date
                                    about settlement
 Answer or motion to dismiss        30 days                           April 23, 2021
 due
 Requests for production and        45 days                           May 7, 2021
 interrogatories served
 Depositions and other fact         10 months                         January 21, 2022
 discovery complete
 Motions for summary                11 months                         February 25, 2022
 judgment filed
 Trial experts identified and       12 months                         March 25, 2022
 reports exchanged
 Rebuttal experts identified        13 months                         April 22, 2022
 and reports exchanged
 Expert depositions completed       14 months                         May 20, 2022




                                                    1
           Case 1:17-cv-10519-NMG Document 46 Filed 11/23/20 Page 2 of 3




2.     Other Matters to Be Discussed.

       The plaintiff submits that the Court should address the question whether a second pre-

answer motion to dismiss will be permitted. The plaintiff’s position is that after a first pre-answer

motion to dismiss is denied (or, as in this case, denied on appeal), the defendant must answer and

the case should proceed, even though the defendant may then file another motion to dismiss for

lack of jurisdiction or a motion for summary judgment. See Fed. R. Civ. P. 12(a)(4)(A) (if a pre-

answer motion to dismiss is denied, “the responsive pleading must be served” within 14 days).

       The defendant believes that while settlement efforts are ongoing, it is premature to decide

whether the defendant will file a motion to dismiss. However, the defendant reserves the right to

file a motion to dismiss prior to an answer in accordance with Fed. R. Civ. P. 12(h)(3). See, e.g.,

BP Chems. Ltd. v. Jiangsu SOPO Corp., 420 F.3d 810, 811-12 (8th Cir. 2005) (addressing a

second, evidence-based, motion to dismiss under the Foreign Sovereign Immunities Act

(“FSIA”) after a first FSIA motion to dismiss based on the face of the pleadings had been

denied).




                                                 2
        Case 1:17-cv-10519-NMG Document 46 Filed 11/23/20 Page 3 of 3




                               Respectfully submitted,

CYNTHIA L. MERLINI                           CANADA

By her attorney:                             By its attorneys:

/s/ Theodore J. Folkman                      /s/ Chrisann Leal

Theodore J. Folkman (BBO No. 647642)         Chrisann Leal (BBO No. 566402)
FOLKMAN LLC                                  CURTIN, MURPHY & O’REILLY, P.C.
53 State Street, Suite 500                   31 Saint James Avenue, 3rd Floor
Boston, MA 02109                             Boston, MA 02116
(617) 219-9664                               (617) 574-1700
ted@folkman.law                              cleal@cmopc.com

                                             Tony K. Lu (BBO No. 678791)
                                             DENTONS US LLP
                                             One Beacon Street, Suite 25300
                                             Boston, MA 02108
                                             (617) 235-6817
                                             tony.lu@dentons.com

                                             Simon A. Steel (pro hac vice)
                                             Laura A. Seferian (pro hac vice)
                                             DENTONS US LLP
                                             1900 K Street NW
                                             Washington, DC 20006
                                             (202) 496-7077
                                             simon.steel@dentons.com
                                             laura.seferian@dentons.com

Dated: November 23, 2020




                                         3
